Citation Nr: 0911163	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the severity of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in January 2003 from 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.  

In May 2004, the Veteran requested a personal hearing before 
a member of the Board.  In February 2006, the Veteran 
cancelled his hearing request.

In June 2006 and February 2007, the Board remanded the claim 
for further development.  It is again before the Board on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The Veteran is service connected for 
bilateral sensorineural hearing loss, evaluated as 40 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
posttraumatic stress disorder, evaluated as 10 percent 
disabling.  The Veteran's overall disability rating is 50 
percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, his advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to 
determine whether there are circumstances apart from the non-
service-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. 361.

As the Veteran has neither a single disability evaluated as 
60 percent disabling nor a combination of disabilities 
bringing the combined rating to 70 percent or more, he does 
not meet the eligibility percentage standards set forth in 38 
C.F.R. § 4.16(a) for assignment of a total disability rating 
based on individual unemployability.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Although the Veteran does not meet the 
percentage standards set forth above, an extraschedular 
consideration may be applicable, if he is in fact 
unemployable by reason of service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1) (2008).

In February 2007, the Board remanded the claim for the 
Veteran to complete Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) and to 
receive a VA psychiatric examination.  The Veteran was 
provided with Form 21-8940 in July 2007, which was not 
returned to VA.  In October 2008, the Veteran was afforded a 
VA psychiatric examination, in compliance with remand 
directives.  The Veteran is currently diagnosed with 
dementia, and he was a very poor historian secondary to this 
disability.  At the time of the examination, the Veteran was 
residing in an extended care facility where he received 
supervision and assistance with most of the basic activities 
of daily living.  Orientation, attention, memory, and 
executive skills were reported as severely impaired.  The 
examiner noted that the Veteran's dementia severely limits 
his ability to carry out most activities of daily living 
without assistance.  He found it impossible to determine the 
component of difficulty in everyday living that may be 
attributable to posttraumatic stress disorder.

The Veteran was diagnosed with chronic posttraumatic stress 
disorder and vascular dementia.  A review of the Veteran's 
record confirmed a historical diagnosis of posttraumatic 
stress disorder, which the examiner opined still persists.  
He also noted, however, that dementia appears to be the 
predominant feature presenting during the examination and 
obscured (or at least made it impossible for the Veteran to 
self report) symptoms of posttraumatic stress disorder.  The 
examiner assigned the Veteran a global assessment of 
functioning score of 30.  He noted that it was "not possible 
to disentangle function impairment related to PTSD symptoms 
from the functional impairment being caused by dementia."

The examining psychologist found that there is total 
occupational and social impairment due to mental disorder 
signs and symptoms, but it was not possible to determine what 
extent that posttraumatic stress disorder independent of 
dementia is contributing to the total level of occupational 
and social impairment.

In light of the additional medical evidence developed and the 
determination that the symptoms of the Veteran's 
posttraumatic stress disorder and dementia are 
indistinguishable, there is sufficient evidence in this case 
to establish that the Veteran's service-connected disability 
may produce marked interference with employment.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability).  The RO expressly considered whether an 
extraschedular rating is appropriate and declined to refer 
the Veteran's case in the January 2003 rating decision.  
While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing a RO determination that referral is 
not warranted and confirming that decision.  In this case, 
based on the factual circumstances presented, the Board 
concludes referral is needed.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should refer the claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under  38 C.F.R. § 4.16(b).

2.  Thereafter, the RO should readjudicate 
the claim. If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case and allow him an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

